FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
April 27, 2009, among STARWOOD HOTELS & RESORTS WORLDWIDE, INC., a Maryland
corporation (the “Borrower”), various lenders from time to time party to the
Credit Agreement (the “Lenders”) and BANK OF AMERICA, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”). Unless otherwise defined
herein, all capitalized terms used herein shall have the respective meanings
provided such terms in the Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the Administrative Agent, Banc of America
Securities LLC, as sole Lead Arranger and Joint Book Running Manager, The Bank
of Nova Scotia and Citigroup Global Markets Inc., as Joint Book Running
Managers, The Bank of Nova Scotia, Citicorp North America, Inc. and The Royal
Bank of Scotland, as Co-Syndication Agents, Calyon New York Branch, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Deutsche Bank AG New York Branch and Wachovia Bank,
National Association, as Co-Documentation Agents, JPMorgan Chase Bank, N.A.,
Mizuho Corporate Bank, Ltd. and Sumitomo Mitsui Banking Corporation, New York,
as Senior Managing Agents, and Banca Nazionale del Lavoro S.p.A. and Morgan
Stanley Bank, as Managing Agents, are parties to that certain Credit Agreement,
dated as of June 29, 2007 (as amended, modified and/or supplemented to, but not
including, the date hereof, the “Credit Agreement”); and

WHEREAS, subject to the terms and conditions of this First Amendment, the
Lenders and the Borrower wish to amend certain provisions of the Credit
Agreement;

         
NOW, THEREFORE, it is agreed:
PART I.  
Acknowledgments, Agreements and Amendments.
   
 

SECTION 1. Section 9.01 of the Credit Agreement is hereby amended by
(i) deleting the text “Section 9.01(xiii)” appearing in clauses (iii) and
(xi) of said Section and inserting the text “Section 9.01(xiv)” in lieu thereof;
(ii) deleting the text “and” appearing at the end of clause (xiii) of said
Section; (iii) deleting the text “10%” appearing in clause (xiv) of said Section
and inserting the text “5%” in lieu thereof; (iv) deleting the period (“.”) at
the end of clause (xiv) of said Section and inserting the text “; and” in lieu
thereof; and (v) inserting the following new clause (xv) immediately following
clause (xiv) of said Section:

“(xv) Liens incurred after the Closing Date and in existence on the First
Amendment Effective Date which are listed, and the property subject thereto
described, in Schedule 9.01(a), and giving effect to any renewals, replacements
and extensions of such Liens, in each case so long as (x) the principal amount
of the obligations secured thereby is not increased as a result thereof (except
to the extent any such incremental obligations are independently justified under
(and applied as a utilization of the basket described in) Section 9.01(xiv)
above), (y) such renewals, replacements and extensions do not result in Liens
applying to any Assets which are not already subject to the Liens securing the
respective obligations being renewed, replaced or extended, and (z) prior to the
First Amendment Effective Date, such Liens were exclusively justified under (and
applied as a utilization of the basket described in) Section 9.01(xiv) (as in
effect prior to the First Amendment Effective Date). ”

SECTION 2. Section 9.03 of the Credit Agreement is hereby amended by
(i) deleting the text “and” appearing at the end of clause (ii) of said Section
and (ii) deleting clause (iii) of said Section in its entirety and inserting the
following new clauses (iii) and (iv) in lieu thereof:

“(iii) the Borrower may authorize, declare and make an annual Dividend once per
Fiscal Year in the form of a cash distribution to its shareholders (payable in
the first fiscal quarter of each Fiscal Year) in an amount not to exceed
$100,000,000 per Fiscal Year; provided that (x) in no event shall the amount of
such Dividend paid in any Fiscal Year exceed Excess Cash Flow for the
immediately preceding Fiscal Year, (y) in no event shall any Dividend be
authorized, declared or made, unless (1) the Consolidated Leverage Ratio
(determined, for this purpose, on a Pro Forma Basis based on the Consolidated
Indebtedness as of the date of such authorization, declaration or cash
distribution after giving effect to any Indebtedness incurred (or to be
incurred) to make such cash distribution) as at the last day of the Reference
Period then last ended is less than 5.00:1.00 and (2) no Specified Default or
Event of Default exists at the time of the respective authorization, declaration
or distribution or would exist immediately after giving effect thereto and
(z) on or prior to the date of the payment of such Dividend, the Borrower shall
have furnished to the Administrative Agent a certificate from an Authorized
Officer of the Borrower certifying to the best of his or her knowledge as to
compliance with the requirements of this clause (iii) and containing the
calculations (in reasonable detail) required to demonstrate compliance with
preceding subclauses (x) and (y)(1); and

(iv) the Borrower may authorize, declare and make Dividends in the form of share
repurchases from time to time, so long as (x) the Consolidated Leverage Ratio as
at the last day of the most recently ended Reference Period (determined, for
this purpose, on a Pro Forma Basis based on the Consolidated Indebtedness as of
the date of such authorization, declaration or repurchase after giving effect to
any Indebtedness incurred (or to be incurred) to make such repurchase) is less
than 4.50:1.00, (y) no Specified Default or Event of Default exists at the time
of the respective authorization, declaration or repurchase or would exist
immediately after giving effect thereto and (z) on or prior to the date of the
payment of such Dividends, the Borrower shall have furnished to the
Administrative Agent a certificate from an Authorized Officer of the Borrower
certifying to the best of his or her knowledge as to compliance with the
requirements of preceding subclauses (x) and (y) and containing the calculations
(in reasonable detail) required to demonstrate compliance with preceding
subclause (x).”

SECTION 3. Section 9.05 of the Credit Agreement is hereby amended by deleting
the text “4.50:1.00” appearing in said Section and inserting the text
“5.50:1.00” in lieu thereof.

SECTION 4. Section 11.01 of the Credit Agreement is hereby amended by deleting
the definition of “Applicable Margin” appearing therein in its entirety and
inserting the following text in lieu thereof:

“Applicable Margin” shall mean, from and after any Start Date to and including
the corresponding End Date, the respective percentage per annum set forth below
under the respective Type of Loans or Fee and opposite the respective
Ratings-Based Level (i.e., 1, 2, 3, 4, 5 or 6, as the case may be) and
Leverage-Based Level (i.e., I, II, III, IV, V or VI, as the case may be)
indicated to have been achieved on the applicable Test Date for such Start Date
(as adjusted in accordance with the immediately succeeding proviso and as set
forth in the respective officer’s certificate delivered pursuant to
Section 8.01(d)):

                          Ratings-Based
Level  
Unsecured Debt Rating
  Leverage-
Based Level   Consolidated Leverage Ratio   “Applicable Margin”
for Euro Rate Loans   “Applicable Margin”
for Base Rate
Loans        
 
                  1    
BBB+ or higher from
S&P and Baa1 or
higher from Moody’s
  I


  Less than 2.25:1.0


  2.00%


  0.0%


       
 
                  2    
Ratings-Based Level
1 is not applicable
and ratings of BBB
or higher from S&P
and Baa2 or higher
from Moody’s
  II




  Greater than or equal to
2.25:1.0 and less than 3.00:1.0




  2.25%





  0.25%





       
 
                  3    
Ratings-Based Levels
1 and 2 are not
applicable and
ratings of BBB- or
higher from S&P and
Baa3 or higher from
Moody’s
  III





  Greater than or equal to
3.00:1.0 and less than 3.75:1.0





  2.50%






  0.50%






       
 
                  4    
Ratings-Based Levels
1, 2 and 3 are not
applicable and
ratings of BB+ or
higher from S&P and
Ba1 or higher from
Moody’s
  IV





  Greater than or equal to
3.75:1.0 and less than 4.25:1.0





  2.75%






  0.75%






       
 
                  5    
Ratings-Based Levels
1, 2, 3 and 4 are
not applicable
  V

  Greater than or equal to
4.25:1.0 and less than 4.75

  3.00%


  1.00%


       
 
                  6    
Ratings-Based Levels
1, 2, 3, 4 and 5 are
not applicable
  VI


  Greater than or equal to 4.75:1.0


  3.50%


  1.50%


       
 
               

; provided that for purposes of calculations pursuant to the preceding table, if
the Ratings-Based Level and the Leverage-Based Level at a given time under the
foregoing table would result in the determination of different “Applicable
Margins” at such time, then the “Applicable Margin” shall be determined by
reference to that Level (i.e., either the Ratings-Based Level or the
Leverage-Based Level) which would then result in a higher “Applicable Margin”;
provided, further, that notwithstanding anything to the contrary contained
above, (x) if the Borrower fails to deliver the financial statements required to
be delivered pursuant to Section 8.01(a) or (b) (accompanied by the officer’s
certificates required by Section 8.01(d) showing the applicable Consolidated
Leverage Ratio and Unsecured Debt Ratings on the relevant Test Date) on or prior
to the respective date required by such Sections, then Ratings-Based Level 6 and
Leveraged-Based Level VI pricing shall apply until such time, if any, as the
financial statements required as set forth above and the accompanying officer’s
certificates have been delivered showing that the pricing for the respective
Margin Adjustment Period is at a Level which is less than Ratings-Based Level 6
and Leveraged-Based Level VI (it being understood that, in the case of any late
delivery of the financial statements and officer’s certificates as so required,
the reduced Applicable Margin, if any, shall apply only from and after the date
of the delivery of the complying financial statements and officer’s
certificates), (y) subject to clause (z) below, at any time during the period
from the First Amendment Effective Date to but not including the date of the
actual (or, if earlier, required) delivery of the officer’s certificates
pursuant to Section 8.01(d) in respect of the fiscal quarter ended March 31,
2009, Ratings-Based Level 4 and Leveraged-Based Level IV pricing shall apply and
(z) Ratings-Based Level 6 and Leveraged-Based Level VI pricing shall apply at
all times when any Default or any Event of Default exists.

SECTION 5. Section 11.01 of the Credit Agreement is hereby amended by deleting
the definition of “Consolidated EBITDA” appearing therein in its entirety and
inserting the following text in lieu thereof:

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto (i) to the extent actually deducted
in determining said Consolidated Net Income, consolidated interest expense and
provision for taxes for such period (excluding, however, consolidated interest
expense and taxes attributable to Unconsolidated Joint Ventures of the Borrower
and any of its Subsidiaries), (ii) the amount of all amortization of intangibles
and depreciation that were deducted determining Consolidated Net Income for such
period (including in any event (and regardless of any contrary treatment under
GAAP) the pro rata share of depreciation and amortization of Unconsolidated
Joint Ventures of the Borrower and its Subsidiaries), (iii) any non-recurring
non-cash charges in such period to the extent that (A) such non-cash charges do
not give rise to a liability that would be required to be reflected on the
consolidated balance sheet of the Borrower (and so long as no cash payments or
cash expenses will be associated therewith (whether in the current period or for
any future period)) and (B) same were deducted in determining Consolidated Net
Income for such period, and (iv) the total amount of cash severance costs
actually incurred by the Borrower and its Subsidiaries during such period, to
the extent same were deducted in determining Consolidated Net Income for such
period, provided that, in the case of each fiscal quarter ended in Fiscal Year
2009 or in Fiscal Year 2010 and included in such period, the amount of cash
severance costs added back to Consolidated EBITDA pursuant to this subclause
(iv) for such fiscal quarter, when aggregated with the aggregate amount of cash
severance costs added back to Consolidated EBITDA pursuant to this subclause
(iv) for all other fiscal quarters ended in Fiscal Year 2009 or in Fiscal Year
2010 and included in such period, shall not exceed $25,000,000 (it being
understood, for the avoidance of doubt, that, in the case of each fiscal quarter
ended in Fiscal Year 2008 and included in such period, the actual amount of cash
severance costs shall be added back to Consolidated EBITDA pursuant to this
subclause (iv) for such fiscal quarter) and (y) subtracting therefrom, to the
extent included in determining Consolidated Net Income for such period, the
amount of non-recurring non-cash gains during such period; provided that
(I) Consolidated EBITDA shall be determined without giving effect to any
extraordinary gains or losses (including any taxes attributable to any such
extraordinary gains or losses) or gains or losses (including any taxes
attributable to such gains or losses) from sales of assets other than from sales
of inventory (excluding Real Property) in the ordinary course of business and
(II) to the extent any calculation pursuant to this Agreement is to be made on a
Pro Forma Basis (for events other than the occurrence of the Transaction), such
Consolidated EBITDA shall be further adjusted as provided in the definition of
Pro Forma Basis for transactions occurring after the Closing Date.

SECTION 6. Section 11.01 of the Credit Agreement is hereby amended by inserting
the following new definitions in appropriate alphabetical order:

“Capital Expenditures” shall mean all expenditures by the Borrower and its
Subsidiaries which should be capitalized in accordance with GAAP.

“Excess Cash Flow” shall mean, for any period, the remainder of (x) Consolidated
EBITDA for such period minus (y) the sum of (w) Consolidated Interest Expense
for such period, (x) scheduled amortization payments made with respect to any
Indebtedness of the Borrower and its Subsidiaries during such period (excluding,
however, balloon payments made at final stated maturity), (y) Maintenance
Capital Expenditures incurred or made during such period and (z) taxes paid in
cash by the Borrower and its Subsidiaries during such period.

“Maintenance Capital Expenditures” shall mean (i) Capital Expenditures relating
to improvements, repairs, maintenance and substantially equivalent replacements
of existing property, plant or equipment and (ii) Capital Expenditures required
to be made due to a change in law or ongoing regulatory requirements.

“First Amendment” shall mean the First Amendment to the Credit Agreement, dated
as of April 27, 2009.

“First Amendment Effective Date” shall have the meaning provided in the First
Amendment.

SECTION 7. The Credit Agreement is hereby further amended by inserting a new
Schedule 9.01(a), attached hereto as Annex A, immediately following
Schedule 9.01.

PART II. Miscellaneous Provisions.

A. Each Guarantor, by its signature below, hereby confirms that (i) its
Subsidiaries Guaranty shall remain in full force and effect and (ii) its
Subsidiaries Guaranty covers the obligations of the Borrower under the Credit
Agreement (as modified by this First Amendment), including the Loans.

B. In order to induce the Lenders to enter into this First Amendment, the
Borrower represents and warrants to the Lenders that, on the First Amendment
Effective Date, before, as of and after giving effect to the execution, delivery
and performance by the Borrower of this First Amendment and the transactions
contemplated hereby, (i) there shall exist no Default or Event of Default and
(ii) all representations and warranties contained in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
the First Amendment Effective Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be true and correct in all material respects only as of such specified
date).

C. This First Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

D. This First Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Corporation and the Administrative Agent.

E. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

F. This First Amendment shall become effective on the date (the “First Amendment
Effective Date”) when each of the following conditions has been satisfied:

(i) the Borrower, each Guarantor and the Lenders constituting the Required
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile
transmission) the same to the Administrative Agent (or its designee);

(ii) the Administrative Agent (or its designee) shall have received from the
Borrower by wire transfer of immediately available funds, for the account of
each Lender who has consented to this First Amendment by signing a counterpart
hereof and delivering the same as provided in the preceding clause (i) on or
prior to 5:00P.M. (New York City time) on April 16, 2009, a non-refundable cash
fee in Dollars in an amount equal to 0.50% of the aggregate principal amount of
Loans (after giving effect to the repayment of the B-1 Term Loans as
contemplated by clause (iii) below) of such Lender outstanding on such date;

(iii) the Borrower shall have repaid in full all outstanding B-1 Term Loans,
together with all accrued and unpaid interest on such B-1 Term Loans;

(iv) the Administrative Agent shall have received from the Borrower and each
Guarantor certified copies of resolutions of the Board of Directors (or
equivalent managing body) of such Credit Party with respect to the matters set
forth in this First Amendment, and such resolutions shall be satisfactory to the
Administrative Agent; and

(v) the Borrower shall have paid (or caused to be paid) to the Agents and the
Lenders all fees, costs and expenses (including, without limitation, reasonable
legal fees and expenses) payable to the Agents and the Lenders to the extent
then due.

The Administrative Agent shall promptly deliver notice to the Borrower of the
occurrence of the First Amendment Effective Date.

G. From and after the First Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified by this
First Amendment on the First Amendment Effective Date. This First Amendment
shall constitute a Credit Document for all purposes under the Credit Agreement
and the other Credit Documents.

[Signatures appear on the following page.]

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., as Borrower
By:
Name:
Title:

1

 
STARWOOD CANADA FINANCE LP, as a Guarantor
By:
Name:
Title:

2

 
BANK OF AMERICA, N.A.,
Individually and as Administrative Agent
By:
 
Name:
Title:
By:
 
Name:
Title:

3

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THAT CERTAIN CREDIT AGREEMENT, DATED AS OF JUNE 29, 2007, AMONG STARWOOD
HOTELS & RESORTS WORLDWIDE, INC., THE VARIOUS LENDERS PARTY THERETO, BANK OF
AMERICA N.A., AS ADMINISTRATIVE AGENT, BANC OF AMERICA SECURITIES LLC AS SOLE
LEAD ARRANGER AND JOINT BOOK-RUNNING MANAGER, THE BANK OF NOVA SCOTIA AND
CITIGROUP GLOBAL MARKETS INC., AS JOINT BOOK RUNNING MANAGERS, THE BANK OF NOVA
SCOTIA, CITICORP NORTH AMERICA, INC. AND THE ROYAL BANK OF SCOTLAND AS
CO-SYNDICATION AGENTS, CALYON NEW YORK BRANCH, THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD, DEUTSCHE BANK AG NEW YORK BRANCH AND WACHOVIA BANK, NATIONAL ASSOCIATION,
AS CO-DOCUMENTATION AGENTS, JPMORGAN CHASE BANK, N.A., MIZUHO CORPORATE BANK,
LTD. AND SUMITOMO MITSUI BANKING CORPORATION, NEW YORK, AS SENIOR MANAGING
AGENTS, AND BANCA NATIONALE DEL LAVORO S.P.A. AND MORGAN STANLEY BANK, AS
MANAGING AGENTS

NAME OF INSTITUTION:



            



      By:      

Name:



      Title:

4